Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 2, 2016

                                           No. 04-16-00539-CV

                                IN RE Roberto Carlos MENDIVES, Sr.

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On August 24, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on September 2, 2016.



                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2015-CI-00877, styled In the Matter of the Marriage of Angela Rose
Mendives and Roberto Carlos Mendives, Sr., and in the interest of R.C.M. II, M.A.M., G.F.M., and E.F.M.,
Children, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr.
presiding.